FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROLANDO RIVERA-IBANEZ,                           No. 08-72811

               Petitioner,                       Agency No.          A098-435-487

 v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Rolando Rivera-Ibanez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, see Wakkary v. Holder, 558 F.3d 1049,

1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that Rivera-Ibanez

failed to establish a protected ground was “one central reason” for harm he

suffered or fears. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(“The REAL ID Act requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution[.]”); see also Gormley v. Ashcroft, 364 F.3d
1172, 1177 (9th Cir. 2004) (“Random, isolated criminal acts perpetrated by

anonymous thieves do not establish persecution.”). Thus, Rivera-Ibanez’s asylum

and withholding of removal claims fail. See Zetino v. Holder, 622 F.3d 1007,

1015–16 (9th Cir. 2010).

      Substantial evidence also supports the BIA’s denial of CAT protection

because Rivera-Ibanez failed to establish it is more likely than not that a

government official would consent to or acquiesce in his torture by gang members

if he returns to El Salvador. See 8 C.F.R. § 1208.18(a)(1); see also Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-72811